         Case 1:19-cr-00028-EGS Document 1 Filed 01/30/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                          Case No.

                                                   VIOLATIONS:
                                                   l8 U.S.C. $S 201(bX2)(A) and (C) (Bribery)
 KENDRA COLES                                      22 D.C. Code $$ l80s(a)(l),322s.02
                                                   (Conspiracy to Commit Insurance Fraud)
        Defendant.

                                                   FORFEITURE:
                                                   l8 u.S.C. S 981(aXl)(C);
                                                   28 U.SC. S 2461(c);
                                                   and 2r U.S.C. $ 853(p)

                                                   UNDER SEAL

                                         INFORMATION

       The United States Attomey charges:

                                           COUNT ONE

       Between on or about August 23, 201 5, through on or about October 7, 201 7, in the District

of Columbia and elsewhere, the defendant, KENDRA COLES, a public official, directly             and

indirectly did conuptly demand, seek, receive, accept, and agree to receive and accept something

ofvalue personally, in retum for being influenced in the performance ofan official act, and induced

to do an act in violation ofhis official duty; that is, COLES, a customer service representative for

the District of Columbia Metropolitan Police Department, accepted in excess of $40,000.00 in

payments from Person    I   and Person 2, in exchange for COLES providing those individuals with

Traffic Crash Reports and information contained within Traffic Crash Reports, in violation of

MPD General Orders and District of Columbia law.

        (Bribery of a Public Official, in violation of l8 U.S.C' $$ 201(bX2XA) and (C)).
         Case 1:19-cr-00028-EGS Document 1 Filed 01/30/19 Page 2 of 5




                                        COUNT TWO

       Between on or about June 2017 and on or about October 2017, within the District of

Columbia and elsewhere, the defendant, KENDRA COLES, and Person A, did knowingly and

willfully combine, conspire, confederate and agree together to commit insurance fraud, in

violation of Tirle 22, District of Columbia Code, Sections 1805a, 3225.02(1), by knowingly

engaging in a scheme and systematic course of conduct with the intent to defraud or to

fraudulently obtain property of another, and thereby obtained property of another or caused

another to lose property, consisting of U.S. currency and services of a value of $1,000 or more,

belonging to Govemment Employee Insurance Company ('GEICO'), by means of presenting

false information or knowingly concealing information regarding a material fact in a claim for

payment or benefit pursuant to an insurance policy or reinsurance contract.

                                   Obiect of the Cons prrac\

       The object ofthe conspiracy was to fraudulently obtain money and services from GEICO

by presenting false information, and by knowingly concealing information regarding material

facts, in the course of submitting claims for payment pursuant to the insurance policy issued by

GEICO to COLES.

                         Overt Acts in Furtherance of the Conspiracy

       During the course ofand in furtherance ofthe conspiracy, and to effect the object thereof,

COLES and Person A, alone and in various combinations, committed the following overt acts,

among oth ers, between on or about June 20 I 7, and on or about October   201 7,   within the District

of Columbia and elsewhere:

       l.     Between in or about June 2017 and in or about July 2017, COLES and Person             A

spoke on the phone and met in person about Person    A assisting COLES with getting rid of her

                                               2
             Case 1:19-cr-00028-EGS Document 1 Filed 01/30/19 Page 3 of 5




2005 Honda Accord EX sedan with a VIN                   of I HGCM66805A049798      and Maryland license plate

number 5BF        l7l   0 (the   "Vehicle").

         2.         On or about July 31, 2017, COLES drove the Vehicle to the 1000 block of 45th

Street NE, Washingon, D.C.

         3.         Thereafter, COLES left the Vehicle with the intention that Person          A would take

possession of it for the purpose of getting rid of it.

         4.         After leaving the Vehicle, COLES called Person B and told him to meet her on

Division Avenue, NE, in Washington, DC to pick her up.

         5.         Person B picked up COLES near Division Avenue, NE and while they drove away,

COLES observed smoke in the rear view mirror. The smoke was coming from the area where

COLES had left the Vehicle for Person A.

         6.         On or about August         l,   2017, COLES filed a theft report with the Prince George's

County Police Department, in which she falsely reported that she had last seen her vehicle when

she parked       it at l0:20 pm on July 31,2017. and discovered that the vehicle was missing at 7:50

a.m. on August 1,2017. ln the theft report, COLES omitted the events of July 31,2017 set forth

above.

         7   .      On or about August 7, 2017, COLES fi led an insurance claim with GEICO for the

theft of the vehicle. As part of her claim to GEICO, COLES falsely stated, among other things,

that she (a) parked the Vehicle in front of her house around 9 or l0 pm on Monday, (b) saw the

Vehicle on Monday and (c) discovered the Vehicle missing when she got ready to go to work on

Tuesday. In the insurance claim, COLES omitted the events ofJuly 31, 2017 set forth above.

         8.         Between in or about September 201 7 and in or about October 2017, COLES caused

CEICO to pay her in excess of $1,000.00, in accordance with the terms of COLES's automobile

                                                             3
           Case 1:19-cr-00028-EGS Document 1 Filed 01/30/19 Page 4 of 5




policy with GEICO, as payment for the insurance claim submitted by COLES for the theft of the

Vehicle.

 (Conspiracy to Commit Insurance Fraud, in violation of 22D.C. Code S$ 1 805(a)(1),3225.02)



                                  FORFEITURE ALLEGATION

        l.     Upon conviction ofthe olfense alleged in Count One, the defendant shall forfeit to

the United States any property, real or personal, which constitutes or is derived from proceeds

traceable to this offense, pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title

28, United States Code, Section 2461(c). The United States will also seek a forfeiture money

judgment against the defendant equal to the value of any property, real or personal, which

constitutes or is derived from proceeds traceable to this offense.

       2.      lf   any of the property described above as being subject to forfeiture, as a result   of

any act or omission ofthe defendant:

               a.       cannot be located upon the exercise ofdue diligence;

               b.       has been transferred or sold to, or deposited with, a third party;


               c.       has been placed beyond thejurisdiction    ofthe Court;

               d.       has been substantially diminished in value; or


               e.        has been commingled    with other property that cannot be divided without

                        difficulty;




                                                   1
         Case 1:19-cr-00028-EGS Document 1 Filed 01/30/19 Page 5 of 5




the defendant shall forfeit to the United States any other property   ofthe defendant, up to the value

ofthe property described above, pursuant to Title 21, United States Code, Section 853(p).

 (Criminal Forfeiture, pursuant to Title18, United States Code, Section 981(a)(l)(C), Title 28,
     United Sates Code, Section 2461(c), and Title 21, United States Code, Section 853(p))


                                                          JESSIE K. LIU
                                                          United States Attomey
                                                          D.C. Bar No. 472845


                                               Ilv:       zZ-/ 7/7-<-
                                                          David Misler
                                                          D.C. Bar No. 991475
                                                          Puja Bhatia
                                                          D-C. Bar No- 1009466
                                                          Assistant United States Attomeys
                                                          555 4th Street, N.W.
                                                          Washington, D.C. 20530
                                                          Tel. (202) 2s2.7164
                                                          David.Misler@usdoj.gov
                                                          Puja.bhatia@usdoj. gov




                                                      5
